Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “the air gap” in line14, which lacks antecedent basis.  “At least one of a radial air gap and an axial air gap”, was previously presented.  The Examiner recommends changing “the air gap” to “the at least one of a radial air gap and an axial air gap”.  
Claims 2-11 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over OLVER (U.S. Patent 6,666,671 B1), in view of SCHMIDT (German Patent Publication DE-102006016791 A1, a machine translation is provided in the PTO-892, and is used in the rejection below), in view of KANEMITSU (U.S. Patent 7,892,656 B2).
Regarding claim 1, OLVER discloses:  a dry-running orbiter vacuum pump (claim 1, without liquid lubricant is used in the pump and therefore, the pump is considered as dry-running) comprising: 
a pump housing (80) (also see Figure 5, which shows the pump housing forming a cylindrical pump chamber) with a cylindrical pump chamber (see Figures 2, 3, and 5, which shows a cylindrical pump chamber); 
an orbiter eccentric piston (20, 30) with a guide slot (23, 91b) (in Figure 4, the guide slot is shown in (90)) and a cylindrical exterior surface (see Figures 2-4), a cylindrical cross-section of the orbiter eccentric piston being smaller than a cylindrical cross-section of the pump chamber (see Figures 2 and 3); 
a blocking slide (40) received in the guide slot of the orbiter eccentric piston (see Figures 2-4), one end of the blocking slide being pivotably mounted at the pump housing (see Figures 3 and 4, which shows one end of the blocking slide being pivotably mounted at the pump housing); 
characterized in that 
at at least one of a radial air gap and an axial air gap formed in the cylindrical pump chamber between the orbiter eccentric piston and the pump housing (see Figures 3 and 4, which shows that there is a radial air gap between the orbiter eccentric piston (20, 30) and the pump housing as the orbiter eccentric piston (20, 30) as it moves, it is noted that this limitation is being treated as an alternative where at least one of A or B needs to be met) at least one sliding surface is arranged in a manner exposed to the air gap (see Figures 3-5, where the at least one sliding surface (the side of the orbiter eccentric piston (20, 30) shows a radial air gap that is formed between the orbiter eccentric piston as it rotates); 
OLVER fails to disclose a shaft for driving the orbiter eccentric piston by means of an eccentric crankpin that meshes with the orbiter eccentric piston; one end of the blocking slide being pivotably mounted at the pump housing between an inlet and an outlet; wherein the at least one sliding surface comprises a microstructure including cavities for decreasing an exposed surface of the at least one sliding surface.
Regarding claim 1, SCHMIDT teaches:  a shaft for driving the orbiter eccentric piston by means of an eccentric crankpin (5) (see Figure 3) that meshes with the orbiter eccentric piston (see Figures 1 and 3); one end of the blocking slide (13) being pivotably mounted at the pump housing (see Figure 1) between an inlet (3) and an outlet (4) (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a shaft for driving the orbiter eccentric piston by means of an eccentric crankpin that meshes with the orbiter eccentric piston in the dry-running orbiter vacuum pump of OLVER, since utilizing well known orbiter designs, such as a shaft for driving the orbiter eccentric piston by means of an eccentric crankpin that meshes with the orbiter eccentric piston as taught by SCHMIDT, requires only routine skill in the art and produces predictable results (i.e. the operation of the dry-running orbiter vacuum pump to provide the desired output).  	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have one end of the blocking slide being pivotably mounted at the pump housing between an inlet and an outlet in the dry-running orbiter vacuum pump of OLVER, in order to provide the proper operation of the dry-running orbiter vacuum pump, since an inlet and an outlet are required to operate a pump.  
The dry-running orbiter vacuum pump of OLVER / SCHMIDT  fails to disclose the at least one sliding surface comprises a microstructure including cavities for decreasing an exposed surface of the at least one sliding surface.
Regarding claim 1, KANEMITSU teaches:   the at least one sliding surface (3A, 4) comprises a microstructure including cavities (see Figures 3, 8, and 11-13, which shows cavities (cavity formed between (6)) (4b) (Column 4, lines 54-61)  for decreasing an exposed surface of the at least one sliding surface (see Figures 3, 8, and 11-13, Column 4, lines 54-61 that disclosed that the sliding surface is 4A, and there are recesses (4b) that are not slide on due to they are recesses.  The claim limitation directed to “for decreasing an exposed surface of the at least one sliding surface” is met by KANEMITSU since the recesses (i.e. the cavities formed between (6) in Figures 2 and 3, or the recesses (4b) shown in Figures 8 and 11-13) inherently decrease the exposed surface of the at least one sliding surface due to these areas are recessed from the surface that is slide on). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one sliding surface comprises a microstructure including cavities for decreasing an exposed surface of the at least one sliding surface in the modified dry-running orbiter vacuum pump of OLVER/ SCHMIDT, in order to improve the sliding surface by having a surface that is seizure resistance and a low manufacturing cost (see Abstract of KANEMITSU).
Regarding claim 2, KANEMITSU further teaches:  the cavities of the microstructure have a closed contour towards the surface of the at least one sliding surface (see Figures 3, 8, and 11-13).
Regarding claim 3, KANEMITSU further teaches:  the cavities of the microstructure have a dimension of 10 to 100 μm in a depth direction to the surrounding surface of the at least one sliding surface (KANEMITSU disclose 10 μm in Column 4, lines 54-61, and claim 4, which is within the claimed range, and therefore, KANEMITSU meets the claimed limitation).
Regarding claim 4, KANEMITSU further teaches:  the cavities of the microstructure have a dimension of 10 to 1000 μm in an extension direction of a contour to the surrounding surface of the at least one sliding surface (KANEMITSU disclose 10 μm in Column 4, lines 54-61, and claim 4, which is within the claimed range, and therefore, KANEMITSU meets the claimed limitation).
Regarding claim 5, KANEMITSU further teaches:  the cavities of the microstructure have the shape of a spherical cap, of an ellipsoid spherical cap, of an elongated hole or of a groove (see Figures 3, 8, and 11-13).
Regarding claim 6, KANEMITSU further teaches:  the microstructure of the at least one sliding surface is produced at the corresponding surface of the pump housing or of the orbiter eccentric piston by means of laser-assisted melting of the material (Column 4, lines 54-59). 
Regarding claim 7, OLVER further discloses:  a material, on which the microstructure of the at least one sliding surface is produced, is provided as a surface insert that is inserted into a component body of the pump housing or of the orbiter eccentric piston (see Figures 3 and 4, Column 4, lines 56-Column 5, line 60, that discloses that inserts are used for the pump housing (80)).
Regarding claim 8, OLVER/ SCHMIDT/ KANEMITSU further discloses:  the microstructure of the at least one sliding surface is produced on a metal material provided by the pump housing or by the orbiter eccentric piston (OLVER in Column 4, line 56 – Column 5, line 60 discloses placement of a lubricant or a hardened layer, and KANEMITSU teaches using a hardened layer that has a microstructure (as discussed above), and therefore, the combination of OLVER/SCHMIDT/KANEMITSU discloses the microstructure of the at least one sliding surface is produced on a metal material provided by the pump housing or by the orbiter eccentric piston).
Regarding claim 9, KANEMITSU further teaches:  the metal material, on which the microstructure of the at least one sliding surface is produced, is surface hardened by means of hard anodizing (the claim limitation directed to “the metal material, on which the microstructure of the at least one sliding surface is produced, is surface hardened by means of hard anodizing” is treated as a product by process limitation.  KANEMITSU discloses the structural features, including the material being metal, and therefore, meet the structural limitations of the claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113).
Regarding claim 10, KANEMITSU further teaches:  the metal material, on which the microstructure of the at least one sliding surface is produced, is provided as a sintered layer sintered onto a material of the pump housing or of the orbiter eccentric piston (the claim limitation directed to “the metal material, on which the microstructure of the at least one sliding surface is produced, is provided as a sintered layer sintered” is treated as a product by process limitation.  KANEMITSU discloses the structural features, including the material being metal, and therefore, meet the structural limitations of the claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113).
Regarding claim 11, OLVER further discloses:  the at least one sliding surface is additionally also arranged at at least one surface of the blocking slide (see Figures 3 and 4 that discloses having a sliding surface on the at least one surface of the blocking slide).
OLVER fails to disclose the at least one sliding surface at the blocking slide also comprises the microstructure including cavities for decreasing an exposed surface of the at least one sliding surface.
Regarding claim 11, KANEMITSU teaches:   the at least one sliding surface (3A, 4) comprises a microstructure including cavities (see Figures 3, 8, and 11-13, which shows cavities (cavity formed between (6)) (4b) (Column 4, lines 54-61)  for decreasing an exposed surface of the at least one sliding surface (see Figures 3, 8, and 11-13, Column 4, lines 54-61 that disclosed that the sliding surface is 4A, and there are recesses (4b) that are not slide on due to they are recesses.  The claim limitation directed to “for decreasing an exposed surface of the at least one sliding surface” is met by KANEMITSU since the recesses (i.e. the cavities formed between (6) in Figures 2 and 3, or the recesses (4b) shown in Figures 8 and 11-13) inherently decrease the exposed surface of the at least one sliding surface due to these areas are recessed from the surface that is slide on). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one sliding surface at the blocking slide also comprises the microstructure including cavities for decreasing an exposed surface of the at least one sliding surface in the modified dry-running orbiter vacuum pump of OLVER/ SCHMIDT/ KANEMITSU, in order to improve the sliding surface by having a surface that is seizure resistance and a low manufacturing cost (see Abstract of KANEMITSU).
Alternatively, claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over the modified dry-running orbiter vacuum pump of OLVER/ SCHMIDT/ KANEMITSU as applied to claim 1 above, and further in view of LEE (U.S. Patent Publication US 2020/0362857 A1).
Regarding claim 1, the modified dry-running orbiter vacuum pump of OLVER/ SCHMIDT/ KANEMITSU discloses all of the claim limitations as discussed above, however, in the event that at at least one of a radial air gap and an axial air gap formed in the cylindrical pump chamber between the orbiter eccentric piston and the pump housing at least one sliding surface is arranged in a manner exposed to the air gap is not specifically disclosed, or that both an axial and a radial air gap is required, it would be obvious based on LEE.
Regarding claim 1, LEE teaches: at at least one of a radial air gap (1415, 1416, 1112, 1212; t1) (see Figures 4-16) and an axial air gap (t1) (see Figure 6) formed in the cylindrical pump chamber between the orbiter eccentric piston and the pump housing at least one sliding surface is arranged in a manner exposed to the air gap (see Figures 4-16).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at at least one of a radial air gap and an axial air gap formed in the cylindrical pump chamber between the orbiter eccentric piston and the pump housing at least one sliding surface is arranged in a manner exposed to the air gap in the modified dry-running orbiter vacuum pump of OLVER/ SCHMIDT/ KANEMITSU, in order to reduce the contact between the at least one sliding surface, which reduces the wear, reduces damage, improves reliability and performance of the compressor (see Abstract of LEE).  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUKUHARA (Japanese Patent Publication JP 2011-021597 A) discloses sliding member surface treatments including recesses in the sliding surface (see Figures 1, 2, 7,9, 10, 14, 15, 17, 25, 26, 28, and 32). 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746